People v Ruckdeschel (2022 NY Slip Op 05413)





People v Ruckdeschel


2022 NY Slip Op 05413


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


618 KA 19-00701

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSTEPHANY RUCKDESCHEL, ALSO KNOWN AS JANE DOE, DEFENDANT-APPELLANT. 


JILL L. PAPERNO, ACTING PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KAYLAN C. PORTER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered April 25, 2018. The judgment convicted defendant upon her plea of guilty of attempted murder in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her upon her plea of guilty of attempted murder in the second degree (Penal Law
§§ 110.00, 125.25 [1]), defendant contends that her waiver of the right to appeal is invalid and that her sentence is unduly harsh and severe. Even assuming, arguendo, that defendant's waiver of the right to appeal is invalid and therefore does not preclude our review of her challenge to the severity of her sentence (see People v Campbell, 196 AD3d 1064, 1064-1065 [4th Dept 2021], lv denied 37 NY3d 1026 [2021]; People v Alls, 187 AD3d 1515, 1515 [4th Dept 2020]; see generally People v Thomas, 34 NY3d 545, 565 [2019], cert denied — US &mdash, 140
S Ct 2634 [2020]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court